Citation Nr: 1612180	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for urticaria with angioedema and herpes simplex (claimed as angioneurotic edema and acute gingivostomatitis).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2013, the Board remanded the claim for further development.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In August 2013, the Board remanded this claim instructing the AMC to schedule a new VA examination for the Veteran to determine the current severity of his service-connected urticaria with angioedema and herpes simplex (claimed as angioneurotic edema and acute gingivostomatitis.  

The record indicates, however, that in October 2013, the Veteran failed to report for his examination at the VA Medical Center in Danville, Illinois, as he refused an examination at this location.  He stated he preferred to be seen in Chicago.  The Veteran was rescheduled for a new examination on December 2, 2013, but he again, failed to appear.  Subsequently, a January 2014 Supplemental Statement of the Case denied the Veteran's appeal.     

The record also indicates that the Veteran was scheduled for an examination for an unrelated claim for an increased rating for his service-connected generalized anxiety disorder and panic attacks.  The Veteran again failed to report to this examination on February 20, 2015.  

In February 2016, the Veteran requested a new VA examination stating that he moved and/or was homeless.  However, the Veteran did not specify whether the request was for a new examination for his service-connected urticaria with angioedema and herpes simplex or his service-connected generalized anxiety disorder and panic attacks.  Furthermore, the Board notes that the Veteran's address (on [redacted]) to which the VA sent the notice letter following the August 2013 Board remand is different from the address he reported in February 2016 ([redacted]).  The record indicates the [redacted] address was used by the VA to send the Veteran correspondence up until November 2015.  Therefore, it is possible that he failed to report to his December 2013 VA examination due to lack of notice given his statements that he moved and/or was homeless.

Given the Veteran's request for a new VA examination (albeit unclear whether it is for the service-connected urticaria with angioedema and herpes simplex or his generalized anxiety disorder and panic attacks) and the reasons discussed above, the Board finds that the Veteran should be afforded another opportunity to undergo a VA examination for his current appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate examination to evaluate the current severity of his urticaria with angioedema and herpes simplex.  All current symptoms or manifestations should be set forth. 

The examiner should also ascertain whether the Veteran's disability warrants or is indicated by:

a)  recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring intermittent systemic immunosuppressive therapy for control; or

b)  recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.  The examiner should acknowledge such review in the examination report.  All appropriate testing must be conducted and these results must be included in the examination report.  

The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification sent to the Veteran should be obtained and associated with the claims file.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

